DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to the papers filed September 12, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is FINAL.
	Applicant’s election of the combination of SEQ ID NOS: 22, 25, and 77 in the replies filed on June 16, 2021 and July 15, 2021 are reiterated for the record. 
	Claims 52-60 and 74-79, and 92-93 are currently pending.  
Claims 53-60 and 74-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (non-elected SEQ ID NOs), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2021. This will be reconsidered if claim 52 becomes allowable.  

Declaration
3.	The declaration under 37 CFR 1.132 filed September 12, 2022 is insufficient to overcome the rejection under 35 USC 112(a).  For a detailed explanation see paragraph 5 below. 




Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 52 and 92-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of diagnosing and treating Alzheimer’s disease in a human patient, comprising:
(a) providing a serum sample from the human patient;
(b) detecting the levels of SEQ ID NOs: 22, 25, and 27 in the serum sample;
(c) determining that the levels of SEQ ID NO: 22, 25 and 77 in the serum sample are decreased in comparison to the levels of SEQ ID NOs: 22, 25, and 77 in control serum samples obtained from healthy patients; and
(d) diagnosing the human patient with Alzheimer’s disease; and
(e) administering a cholinesterase inhibitor or a N-methyl-D-aspartate receptor antagonist to said human patient. 

does not reasonably provide enablement for a method encompassing the analysis of blood, cerebrospinal fluid, plasma, or saliva. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Scope of the Claims/ Nature of the Invention: 
The claims recite a first step of providing a sample of a kind selected from the group consisting of blood, cerebrospinal fluid, plasma, serum, and saliva from a human patient. 
The claim recites a second step of detecting levels of each miRNA of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) within said sample.  
The claim recites a third step of determining differential levels of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) compared to the levels of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) in a sample of the same kind from a healthy cohort.  
 The claim recites a fourth step of correlating a differential levels of at least 1.2 fold below said cohort for each of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) to a disease state of AD. 
The claim recites a final step of administering a cholinesterase inhibitor or a N-methyl-D-aspartate receptor antagonist to said human patient. 
The nature of the invention requires a reliable correlation between the level of miR-335-5p (SEQ ID NO: 22), miR-3613-3p (SEQ ID NO: 25), and miR-6865-3p (SEQ ID NO: 77) and Alzheimer’s disease. 
Teachings in the Specification:
The specification [0019] teaches that candidate miRNAs (PARKmiRs) diagnostic of Parkinson’s disease were tested on 45 serum samples from newly diagnosed AD patients from the DemVest study.  The inventors expected that the PARKmiRs would show the same abundance levels as in control serum samples, which would verify specificity of the PARKmiRs to PD. Unexpectedly the PARKmiRs showed a significant decrease in levels in the AD serum samples as compared to control serum samples. 
	The specification (Example 1) discloses the expression levels of SEQ ID NOs: 22, 25, and 77 by qPCR in a cohort of 45 AD patients and 182 normal controls.  The mean log fold change for hsa-miR-335-5p, hsa-miR-3613-3p and hsa-miR-6865-3p PARKmiRs between AD patients and healthy controls are shown below 

    PNG
    media_image1.png
    641
    511
    media_image1.png
    Greyscale


The specification (Example 2) teaches that the qPCR technique of Example 1 was used to identify potential diagnostic biomarkers. It was determined that combinations of PARKmiRs show high predictability for AD diagnosis. The results of the model with hsa-miR-335-5p/hsa-miR-6865-3p, hsa-miR-335-5p/hsa-miR-3613-3p and hsa-miR-6865-3p/hsa-miR-3613-3p between AD patients and healthy controls are shown below

    PNG
    media_image2.png
    509
    478
    media_image2.png
    Greyscale


State of the Art and the Unpredictability of the Art:
While the state of the art with regard to measuring miRNA levels is high, the unpredictability with regard to correlating miRNA levels with a particular phenotype (such as AD) is even higher.   The unpredictability is discussed below. 
The claims as amended are limited to the analysis of blood, cerebrospinal fluid, plasma, serum, and saliva.   It is relevant to point out that it is highly unpredictable as to whether the results obtained with serum samples could be extrapolated to these other sample types.  In general, miRNA expression is cell/tissue type specific. 
The prior art of Liang (BMC Genomics 2007 8:166 pages 1-20) teaches that they provided expression data of 345 miRNAs in 40 normal tissues, which identified universally expressed miRNAs and several groups of miRNAs expressed exclusively or preferentially in certain tissue types (abstract).  Liang teaches that they identified miRNAs that were expressed in specific tissues with minimal or no expression in other tissues. They were also able to identify miRNAs with moderate to high expression in all tissues examined except for certain organs that had much lower or no expression at all (page 13, col 2). Liang teaches that the study provided an opportunity to revisit and confirm the tissue specific miRNAs previously reported in literature.  
Additionally Wang (PloS ONE 7/2012 7(7);e41561) compared the microRNA spectrum between serum and plasma samples.  They observed higher miRNA concentrations in serum samples compared to the corresponding plasma samples.  The difference between serum and plasma miRNA concentration showed some associations with miRNA from platelets, which may indicate that the coagulation process may affect the spectrum of extracellular miRNA in blood Our results suggest that there are a number of factors that might affect the measurement of circulating miRNA concentration. Caution must be taken when comparing miRNA data generated from different sample types or measurement platforms (abstract).  
Further the prior art of Wolenski (Journal of Applied Toxicology 2017; 37:278-286) teaches that Next-generation sequencing (miR-seq) was used to analyze changes in miRNA profiles of tissue, plasma and urine samples of rats treated with either a nephrotoxicant (cisplatin) or one of two hepatotoxicants (acetaminophen [APAP] or carbon tetrachloride [CCL4]). Analyses with traditional serum chemistry and histopathology confirmed that toxicant-induced organ damage was specific. In animals treated with cisplatin, levels of five miRNAs were significantly altered in the kidney, 14 in plasma and six in urine. In APAP-treated animals, five miRNAs were altered in the liver, 74 in plasma and six in urine; for CCL4 the changes were five, 20 and 6, respectively (abstract).  As shown in Table 1 the miRNAs significantly altered in kidney, liver, plasma, and urine samples were very different.
The prior art demonstrates that the just because a miRNA is differentially expressed in one type of sample, it does not mean that it will also be differentially expressed in other samples. In the instant case the inventors only measured the miRNAs in serum samples of patients with AD and controls.  In the absence of evidence to the contrary it is highly unpredictable if the differential expression of miR-3355p, miR-3613-3p, and miR-6865-3p in serum samples will also occur in blood, cerebrospinal fluid, plasma, and saliva and that such changes will be correlated with AD.  
Amount of Additional Experimentation:
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to diagnose Alzheimer’s disease by detecting differential levels of SEQ ID NOs: 22, 25, and 77 in blood, cerebrospinal fluid, plasma, serum, and saliva.   
In order to practice the breadth of the claimed invention one of skill in the art would need to conduct additional experimentation to determine if these miRNA are increased/decreased in blood, cerebrospinal fluid, plasma, and saliva samples of patients with AD in comparison to controls.  The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions:
Taking into consideration the factors outlined above, including the nature of theinvention and breadth of the claims, the state of the art, the level of skill in the art and itshigh level of unpredictability, the guidance provided by the applicant and the specificexamples, it is the conclusion that an undue amount of experimentation would berequired to make and use the invention as broadly claimed. 

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 112(a).   In response to the Examiners position that it is unpredictable if the finding in serum can be extrapolated to blood, CSF, plasma or saliva, the Applicants have filed a Declaration by Simon Geir Moller.  
The declaration (para 5) states that their internal data illustrated below shows differential levels of various representative miRNAs is found in disparate sample sources - even such as brain samples, as compared to healthy controls. 
The declaration (para 6) states that the figure shows the results of experiments using qRT-PCR comparing post-mortem frontal cortex brain samples of Parkinson’s Disease patients with healthy age- matched controls. The experiments demonstrate significant upregulation of hsa-miR-335-5p, hsa-miR-3613-3p, and hsa-miR-6865-3p in PD brain samples compared to healthy controls. All above (n=4), * p<0.05; ** p<0.01; *** p<0.001. 55711855-v2

The declaration (para 7) states that they have provided evidence that differential levels of miRNAs in serum can also be detected in samples other than serum.  In that regard, one of ordinary skill would expect miR-335-5p, miR-3613-3p and miR-6865-3p to likewise be presented in human blood, CSF, plasma and saliva.
The data in the declaration has been fully considered but is insufficient to overcome the rejection.  The data in the declaration demonstrates that hsa-miR-335-5p, hsa-miR-3613-3p, and hsa-miR-6865-3p are each upregulated in Parkinson’s disease brain samples compared to healthy controls.  The data in declaration is not commensurate in scope with the claims for the following reasons: (i) the claims are drawn to Alzheimer’s disease NOT Parkinsons disease, (ii) the claims are drawn to blood, cerebrospinal fluid, plasma, serum and saliva samples NOT brain samples, and (iii) in the claims the miRNAs are downregulated as compared to a healthy control NOT upregulated.  The specification provides data showing a significant decrease in the miRNA levels of miR-335-5p, miR-3613-3p and miR-6865-3p  in the AD serum samples as compared to control serum samples. There is no analysis of the miRNA levels of miR-335-5p, miR-3613-3p and miR-6865-3p in AD blood, cerebrospinal fluid, plasma, and saliva samples.  Due to the fact that the cited prior arts teach that it is highly unpredictable as to whether the results obtained with serum samples could be extrapolated to these other sample types the rejection is maintained.  


6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Haney/
Primary Examiner, Art Unit 1634